NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  LESEMAN, LLC,
                  Plaintiff-Appellant

                           v.

                 STRATASYS, INC.,
                  Defendant-Appellee
                ______________________

                      2017-1453
                ______________________

    Appeal from the United States District Court for the
District of Minnesota in No. 0:14-cv-00363-SRN-SER,
Judge Susan Richard Nelson.
                ______________________

                Decided: April 18, 2018
                ______________________

    DEVAN V. PADMANABHAN, Winthrop & Weinstine, PA,
Minneapolis, MN, argued for plaintiff-appellant. Also
represented by PAUL J. ROBBENNOLT, SRI SANKARAN,
NADEEM WILLIAM SCHWEN.

    TIMOTHY E. GRIMSRUD, Faegre Baker Daniels LLP,
Minneapolis, MN, argued for defendant-appellee. Also
represented by KENNETH LIEBMAN, KATHERINE S. RAZAVI,
LAUREN MARIE WILLIAMS STEINHAEUSER.
                ______________________
2                            LESEMAN, LLC   v. STRATASYS, INC.




    Before PROST, Chief Judge, MOORE, and REYNA, Circuit
                           Judges.
MOORE, Circuit Judge.
    Leseman, LLC, appeals the U.S. District Court for the
District of Minnesota’s final judgment of non-
infringement based on the court’s construction of two
terms in claims 1–3 of U.S. Patent No. 7,329,113 (’113
patent). For the reasons discussed below, we affirm the
final judgment.
                       BACKGROUND
    The ’113 patent is directed to an extrusion die with
die components “that are adjustable along a longitudinal
axis in which the material being extruded travels.” ’113
patent at 1:10–13. During extrusion, a substrate and an
extrusion material converge in a channel of an extrusion
die, which causes the extrusion material to coat a surface
of the substrate. Id. at 1:38–43. According to the ’113
patent, “the configuration of the extrusion die channel [is]
generally fixed along the longitudinal axis in which the
substrate and the extrusion material flow,” so the die
must be retooled or the flow settings of the extrusion
material adjusted to change the properties of an extru-
sion. Id. at 1:38–40, 1:60–2:9.
    To overcome this perceived problem, the ’113 patent
discloses an extrusion die with die components that are
adjustable along the longitudinal axis. Id. at 1:10–13,
6:49–55. The exemplary die includes a first die compo-
nent, a second die component received within a down-
stream side of the first die component, and a third die
component received within a downstream side of the
second die component. Id. at 3:24–26, 4:1–2, 4:44–45.
The relative positions of the second and third die compo-
nents are adjustable along the longitudinal axis. Id. at
4:2–16, 4:45–60. This adjustability permits changes to
LESEMAN, LLC   v. STRATASYS, INC.                        3



the flow of the extrusion material without having to retool
or replace the die or change the properties of the extru-
sion material. Id. at 6:49–55. As a result, it “reduc[es]
the time required to develop a suitable extrusion die to
form a new product and to adapt to changing extrusion
materials.” Id. at 6:55–58.
     Leseman sued Stratasys, Inc., alleging infringement
of claims 1–3 of the ’113 patent. Claim 1 is representative
and recites:
   1. An extrusion die assembly configured to pro-
   cess a flow of extrusion material traveling in a
   downstream direction, the assembly comprising:
       a first die component having a first chan-
       nel substantially coaxial to a longitudinal
       axis;
       a second die component received within a
       downstream side of the first die compo-
       nent and having a position that is adjust-
       able along the longitudinal axis relative to
       the first die component, the second die
       component having a second channel that
       is substantially coaxial to the longitudinal
       axis; and
       a third die component received within a
       downstream side of the second die compo-
       nent and having a position that is adjust-
       able along the longitudinal axis relative to
       the second die component, the third die
       component having a third channel that is
       substantially coaxial to the longitudinal
       axis.
    Following the district court’s claim construction or-
ders, the parties stipulated to non-infringement of claims
1–3. Leseman appeals the court’s judgment on the
4                           LESEMAN, LLC   v. STRATASYS, INC.



grounds that its constructions were erroneous. We have
jurisdiction under 28 U.S.C. § 1295(a)(1).
                       DISCUSSION
    Because the district court did not make any subsidi-
ary fact findings, we review its constructions de novo.
David Netzer Consulting Eng’r LLC v. Shell Oil Co., 824
F.3d 989, 993 (Fed. Cir. 2016). The words of a claim “are
generally given their ordinary and customary meaning,”
which is “the meaning that the term would have to a
person of ordinary skill in the art in question at the time
of the invention.” Phillips v. AWH Corp., 415 F.3d 1303,
1312–13 (Fed. Cir. 2005) (en banc). To determine the
ordinary meaning, we look to the claim language, the
specification, the prosecution history, and, where neces-
sary, extrinsic evidence. Id. at 1314, 1319.
    The parties dispute whether the claims cover an ex-
trusion die where the relative positions of the die compo-
nents can be changed, but only after disassembling the
extrusion die. To argue that they do so, Leseman points
to “adjustable” and “and” within the term “a [sec-
ond/third] die component received within a downstream
side of the [first/second] die component and having a
position that is adjustable along the longitudinal axis
relative to the [first/second] die component.” The district
court construed “adjustable” to mean “movable, without
removal of the [second/third] die component.” Leseman,
LLC v. Stratasys, Inc., No. 14-cv-363, 2016 WL 6871372,
at *9 (D. Minn. May 17, 2016). It construed “and” to
require that the [second/third] die component remain
“received within a downstream side” of the [first/second]
die component “before, during, and after adjustment.”
J.A. 53–54. Leseman argues these constructions depart
from the ordinary meaning of the claim language.
    We agree with the district court’s constructions and
hold that the claims require that the [second/third] die
component be movable, without removal from the down-
LESEMAN, LLC   v. STRATASYS, INC.                         5



stream side of the [first/second] die component. The
preamble to claim 1, which both parties agree is limiting,
J.A. 137, requires “[a]n extrusion die assembly configured
to process a flow of extrusion material traveling in a
downstream direction.”      The “assembly” comprises a
second and third die component having adjustable posi-
tions. This language requires that the positions of these
die components be movable while the extrusion die re-
mains assembled. Assembled in this context includes that
the [second/third] die component be “received within” a
downstream side of the [first/second] die component. The
phrase “along the longitudinal axis,” which modifies
“adjustable,” further supports this construction. This
phrase does not merely require looking at the positions of
the die components both before and after an adjustment.
Instead, “along the longitudinal axis” indicates the man-
ner in which an adjustment occurs. That is, the die
components remain on the longitudinal axis during and
after adjustment. Further, the word “and” is conjunctive,
meaning the [second/third] die component must both be
“received within a downstream side of the [first/second]
die component and hav[e] a position that is adjustable
along the longitudinal axis relative to the first die compo-
nent.” We conclude that the claims require that the
[second/third] die component be movable without removal
from the downstream side of the [first/second] die compo-
nent.
    Leseman argues the die components are “adjustable
along the longitudinal axis” if the extrusion die can be
disassembled and the positions of the second and third die
components can be switched or additional components can
be inserted between the die components. But these are
the types of “time-consuming” modifications to the extru-
sion die that the specification criticizes. See ’113 patent
at 7:47–53. The specification states that the ability to
adjust the relative positions of the die components along
the longitudinal axis allows the flow properties of the
6                             LESEMAN, LLC   v. STRATASYS, INC.



extrusion material to be controlled without having to
retool or replace the die. Id. at 6:49–55; id. at 7:47–53; see
also id. at 4:5–13, 4:48–57. The specification’s use of
“present invention” language to distinguish its extrusion
die from those that require retooling or replacement
further confirms this conclusion. Id. at 6:49–55; id. at
7:47–53. This language is strong evidence that the claims
should not be read to cover such retooling or replacement.
See SciMed Life Sys., Inc. v. Advanced Cardiovascular
Sys., Inc., 242 F.3d 1337, 1343 (Fed. Cir. 2001). The
specification thus supports the conclusion that die compo-
nents “adjustable along the longitudinal axis” are limited
to those that are movable along the longitudinal axis
without removal from the downstream side of the previ-
ous die component. The modifications that Leseman
seeks to encompass within the claims are more akin to the
retooling or replacement criticized in the specification and
are not part of the scope of the claims.
    We find Leseman’s remaining arguments unpersua-
sive.
                        CONCLUSION
    For the foregoing reasons, we affirm the district
court’s final judgment that Stratasys does not infringe
claims 1–3 of the ’113 patent.
                        AFFIRMED